Citation Nr: 0429366	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  91-45 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a low and mid-back 
condition with osteoporosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1959 to March 
1979.  He served in Vietnam from May 1965 to June 1966 and 
from July 1967 to June 1998.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 and November 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The March 1991 
decision denied service connection for PTSD.  The November 
1994 rating decision denied service connection for low and 
mid-back condition with osteoporosis.  

The issue of service connection for PTSD was previously 
before the Board in June 1992, March 1996 and November 1999.  
Each time, the Board remanded the matter to the RO for 
additional development.  In March 2001, the RO issued a 
supplemental statement of the case in which it continued the 
denial of the veteran's claim.  

In August 2002, the veteran testified before the undersigned 
at a hearing held at the RO.  A transcript of the proceeding 
is of record.  

The issue of service connection for a low and mid-back 
condition with osteoporosis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has been diagnosed with PTSD that has been linked 
to a corroborated in-service stressor.  




CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran favor, the 
criteria for service connection for PTSD, have been met.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminates the 
requirement that a claimant submit evidence of a well- 
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The United States Court of Appeals for Veterans Claims  
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case, by letters of July 2000 and November 
2000, the RO advised the appellant of the criteria for claims 
for service connection, and provided an opportunity to submit 
any evidence pertinent to the claim.  However, in view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the appellant in substantiating the 
claim.




II.  Background

The veteran's DD-214 for the period from July 1962 to May 
1968 indicates that the veteran served his last duty 
assignment with the 1st Battalion, 26th Infantry, 1st Infantry 
Division.  His MOS was a Cook.  The veteran was the recipient 
of the National Defense Service Medal, the Army Commendation 
Medal, the Vietnam Service Medal, the Republic of Vietnam 
Campaign Medal and the Bronze Star Medal.  Service personnel 
records show service in Vietnam from May 1965 to June 1966 
and from July 1967 to June 1968.  In August 1970 he was 
convicted of a summary offense apparently for going AWOL for 
several days.  In February 1971, his rank was reduced from 
SP4 to PFC.  He was relieved from active duty in March 1979 
with a rank of Private E2.  

The veteran's service medical records do not show treatment 
for PTSD.  In November 1978 he was hospitalized for chronic, 
severe alcohol addiction, and essential hypertension.  

A June 1990 Vet Center record indicated that the veteran 
experienced the effects of PTSD due to combat exposure and 
exacerbated by his substance dependence.  The report, signed 
by a doctor, indicated that the veteran presented with 
numerous symptoms of maladjustment and mood agitation.  
Chemical dependency was complicating his ability to cope and 
he experienced an increased level of PTSD disruptions.  

In an October 1990 statement, the veteran reported that he 
served with the 1st Battalion, 38th Artillery and the 1st 
Calvary.  During his service in Vietnam, he reportedly saw a 
lot of killing.  

The veteran was evaluated at a VA hospital in February 1991.  
Therein, he reported that he had auditory and visual 
hallucinations when he was trying to sleep or waking up.  He 
reported vivid nightmares about Vietnam.  He stated that he 
slept 2 to 3 hours a night and slept at various times during 
the day.  He reported that he had flashbacks since 1967 and 
used to drink a quart of vodka per day.  He stated that he 
was sober since March of 1990.  During service, the veteran 
stated that he served as a cook and as an infantryman.  A 
mental status examination was performed, however no diagnosis 
was provided.  

In a July 1992 statement, the veteran reported that he saw 
several soldiers killed in Vietnam.  He stated that he served 
with the infantry and was subject to frequent mortar and 
rocket attacks.  

A September 1992 statement from the Environmental Support 
Group indicated that the veteran needed to provide more 
specific information in order to confirm his PTSD stressors.  

In an October 1992 statement, the veteran reported that he 
could not remember the names of those killed or dates of 
attacks.  

The veteran was afforded a VA examination in June 1993.  Upon 
mental status examination, the veteran's mood was depressed.  
He stated that he occasionally heard someone calling his 
name.  He had occasional suicidal and homicidal ideation.  He 
denied any paranoia.  His thought processes were goal 
directed.  With respect to his Vietnam service, the veteran 
stated that he witnessed about 40 men killed in 1967.  He 
also remembered inadvertently sitting on a body bag and being 
scared after the bag was opened.  The diagnoses were 
dysthymia, alcohol dependence and nicotine dependence.  The 
examiners noted that they did not have access to the 
veteran's claims folder.  They opined that the veteran did 
meet the criteria for a diagnosis of PTSD even though he had 
some symptoms similar to the disorder.  

The veteran was afforded another VA psychiatric examination 
in July 1993.  Therein, the veteran stated that within a week 
of arriving in Vietnam, his unit was subject to incoming 
mortar fire.  He stated that he saw numerous soldiers killed 
in action.  He described numerous traumatic experiences with 
respect to his first tour of duty.  On his second tour, he 
reported that he was assigned to the first infantry, around 
Quan Loi, near Highway 1.  He stated that he saw a Lieutenant 
Jones have his foot blown off by a mine explosion.  He 
reported witnessing dozens of deaths due to frequent mortar 
fire and rocket propelled grenades.  He stated that following 
his second tour he began to avoid crowds, felt dysphoric and 
engaged in heavy alcohol usage.  He described a history of 
symptoms of mild to moderate depression and symptoms 
characteristic of PTSD, including survivor guilt, intrusive 
recollections, reexperiencing traumatic events and persistent 
avoidance of stimuli associated with combat experience.  
Following a mental status examination, he was diagnosed with 
PTSD of chronic and moderate severity, dysthymia, and alcohol 
dependence by history.  

VA outpatient treatment records from December 1991 to August 
1993 do not show treatment for PTSD.  Additionally, VA 
treatment records from August 1999 to September 2002 do not 
show treatment for PTSD.  

A May 2000 report from the Director of the Center for Unit 
Records Research (CURR) indicated that the 1st Battalion, 38th 
Artillery did not serve in Vietnam.  However, the 1st 
Battalion, 26th Infantry did serve in Vietnam.  A history of 
the 1st Battalion, 26th Infantry, 1st Infantry during 1967 
indicated that the unit was involved in numerous combat 
activities.  The history noted, that in July 1967, at Quan 
Loi, the unit came under an intense mortar attack and ground 
attack.  Several enemy were killed in the battle.  

III.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

Initially, the Board notes that there are conflicting 
opinions with respect to whether the veteran has a diagnosis 
of PTSD.  The Board has carefully reviewed the evidence of 
record and finds that the evidence is in equipoise with 
respect to whether the veteran suffers from PTSD.  Under the 
doctrine of reasonable doubt, the veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  As 
such, and affording the veteran the benefit of the doubt (see 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), the Board finds 
that the veteran has a current medical diagnosis of PTSD.  
The examiner has linked the veteran's PTSD with combat 
operations in Vietnam.  Thus, the first and third 
requirements, as set forth above, have been satisfied.  The 
remaining question, then, is whether there is credible 
supporting evidence that the claimed stressor actually 
occurred.  

In this case, the veteran was the recipient of the Bronze 
Star.  The award was provided for meritorious service in 
Vietnam.  The veteran described several traumatic events 
during his service in Vietnam, including attacks by 
insurgents at Quan Loi.  His DD 214 noted that he served with 
the 1'st Battalion, 26th Infantry, 1'st Infantry Division 
from July 1967 to June 1968.  The history of the 26th 
Infantry, 1'st Infantry Division provided by CURR for 1967 
noted numerous combat activities and included reference to 
attacks at Quan Loi.  Based upon the foregoing, the Board 
finds that the veteran participated in combat in Vietnam.  

The Board is cognizant of the fact that the information 
provided by CURR did not specifically establish that the 
veteran himself had been a participant in either ambush or 
rocket attacks, or the standoff attack at Quan Loi.  However, 
the Court has expressly rejected the notion that specific 
evidence that a veteran was actually with his unit at the 
time of an attack is required to verify that attack as a PTSD 
stressor.  See Pentecost v. Principi, 16, Vet. App. 124 
(2001).  Thus, the CURR report is sufficient corroboration of 
an in-service stressor, and serves to satisfy that element of 
a PTSD claim.  

In view of the foregoing, and affording the veteran the 
benefit of the doubt, the Board concludes that the three 
criteria for establishing service connection are met.  As 
such, service connection for PTSD, is warranted.   


ORDER

Service connection for post-traumatic stress disorder is 
granted.  




REMAND

By a November 1994 rating decision, service connection was 
denied for a low and mid-back condition with osteoporosis.  
In January 1995, the veteran submitted a Notice Of 
Disagreement.  During the August 2002 hearing, the veteran 
indicated that he still wished to pursue the claim.  However, 
the RO has yet to issue a Statement Of the Case with respect 
to such claim, the next step in the appellate process.  See 
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, this matter must be remanded to the RO for the 
issuance of a Statement Of the Case.  Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following development:

The RO must furnish to the veteran and 
his representative a Statement Of the 
Case as to the denial of the claim for 
service connection for a low and mid-back 
condition with osteoporosis, along with a 
VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on that issue.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



